Title: Return of the Virginia Regiment, 1 December 1757
From: Washington, George
To: 

 
A Return of the 8 Compys of the Virga Regimt on the Frontiers of that Colony Decemr 1st 1757

               
                  
                  Officers Present
                  
                  
                  
               
               
                  
                  Commissiond
                  Staff
                  non Commd
                  Effective Rank and File
                  Wanting to Compleat
               
               
                  Companies
                  Colo.
                  Major
                  Captains
                  Lieutenants
                  Ens.
                  Adjutants
                  Qtr Mastr
                  Surgeon
                  Mate
                  Serjts
                  Drumrs
                  Fit for Duty
                  Sick
                  on Commd
                  on furlough
                  Recruiting
                  Total
                  Serjeants
                  Drums
                  Rank & File
               
               
                  Colo. Washingtons
                  1
                  
                  
                  2
                  1
                  1
                  1
                  1
                  
                  4
                  2
                  58
                  6
                  13
                  2
                  
                  79
                  
                  
                  21
               
               
                  Major Lewis
                  
                  1
                  
                  2
                  1
                  
                  
                  
                  
                  4
                  2
                  78
                  1
                  14
                  1
                  
                  94
                  
                  
                  6
               
               
                  Captn Waggenner
                  
                  
                  1
                  2
                  1
                  
                  
                  
                  1
                  4
                  2
                  35
                  1
                  38
                  1
                  
                  75
                  
                  
                  25
               
               
                  Captn Stewart
                  
                  
                  1
                  2
                  1
                  
                  
                  
                  
                  3
                  2
                  52
                  8
                  14
                  
                  
                  74
                  1
                  
                  26
               
               
                  Capt. McNeill
                  
                  
                  1
                  2
                  1
                  
                  
                  
                  
                  4
                  2
                  41
                  7
                  25
                  1
                  
                  74
                  
                  
                  26
               
               
                  Capt. Joshua Lewis
                  
                  
                  1
                  2
                  1
                  
                  
                  
                  
                  4
                  2
                  38
                  2
                  36
                  1
                  
                  77
                  
                  
                  23
               
               
                  Capt. Woodward
                  
                  
                  1
                  1
                  1
                  
                  
                  
                  
                  4
                  2
                  72
                  2
                  
                  
                  
                  74
                  
                  
                  26
               
               
                  Capt. McKenzie
                  
                  
                  1
                  2
                  1
                  
                  
                  
                  
                  3
                  2
                  24
                  8
                  48
                  
                  
                  80
                  1
                  
                  20
               
               
                  Draughts not Compad
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  26
                  10
                  10
                  
                  
                  46
                  
                  
                  
               
               
                  Total
                  1
                  1
                  6
                  15
                  8
                  1
                  1
                  1
                  1
                  30
                  16
                  424
                  45
                  198
                  6
                  
                  673
                  2
                  
                  173
               
            


               
                  A State of the Strength of Each Company & where Station’d
               
               
                  Colo. WashingtonsCapt. Stewarts & the Draughts
                  }
                  At Fort Loudoun[,] Detacht 1 Serjt & 15 rank & file to Capt. Lewis Stephens, To Edward’s Fort 9 Rank & File[,] to Baldwins Fort 9 Rank & File
               
               
                  
                  
               
               
                  Major Lewis at Dickinsons Fort or Fort Yong Detach’t 1 Serjt & 11 Rank & file To Fort Dinwiddie
               
               
                  Capt. Jno. McNiell[,] Do, Ens. Stark with 1 Serjt & 19 Rank & file at Cloyds Fort & 5 Rank & file at Fort Dinwiddie
               
               
                  Capt. Woodward at Fort Littleton, or Fort Vause
               
               
                  Capt. Waggenner at the Town Fort, Lieut. Steenburgen with 1 Serjt & 19 Rank & file at Powers Mill, 1 Serjt & 9 Rank & file at Harness Fort, & 9 Rank & file at Fort Hollond
               
               
                  Capt. Josha Lewis at Pattersons Fort Lt Baker 1 Serjt & 15 Rank & file at Mendenhalls Fort, 6 Rank & file at Bells Fort 5 rank & file at Evans’s Fort 5 Rank & file at Smalls fort & 5 rank & file at Catons
               
               
                  Capt. McKenzie at Pearsalls Fort Lt King 1 Serjt & 3 Rank & file at Fort Pleasant
               
            
